As filed with the Securities and Exchange Commission on May 22, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.: 001-32620 QSGI INC. D/B/A KruseCom (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 13-2599131 (I.R.S. Employer Identification No.) 1721 Donna Road, West Palm Beach, FL33409 (Address of Principal Executive Offices) (561) 629-5713 (Registrants' Telephone Number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the proceeding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer o Accelerated filer o Non- accelerated filero Small Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of outstanding common shares, par value $.01, of the registrant as of May 13, 2014 was 232,097,819. QSGI INC. D/b/a KruseCom TABLE OF CONTENTS Item Description Page PART I – FINANCIAL INFORMATION 1. Financial Statements Condensed Balance Sheets – June 30, 2011 (unaudited) and December 31, 2010 (audited) 1 Condensed Statements of Operations – Three and Six Months Ended June 30, 2011 and 2010 (unaudited) 2 Condensed Statement of Stockholders’ Equity – Six Months Ended June 30, 2011 (unaudited) 3 Condensed Statements of Cash Flows – Six Months Ended June 30, 2011 and 2010 (unaudited) 4 Notes to Condensed Financial Statements (unaudited) 5 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 3. Quantitative and Qualitative Disclosures About Market Risk 18 4. Controls and Procedures 18 PART II – OTHER INFORMATION 1. Legal Proceedings 19 1A. Risk Factors 20 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 3. Defaults Upon Senior Securities 25 4. Submission of Matters to a Vote of Security Holders 25 5. Other Information 25 6. Exhibits 25 SIGNATURES 26 EXHIBITS 27 i PART IFINANCIAL INFORMATION Item 1.Financial Statements QSGI INC. D/b/aKruseCom CONDENSED BALANCE SHEETS June 30, December 31, (unaudited) (audited) Assets Current Assets Cash and Cash Equivalents $ $ Accounts Receivable Inventories Prepaid expenses and other assets Total Current Assets Equipment Accumulated Depreciation ) ) Net Property, Plant & Equipment Other Long-Term Assets Goodwill Total Long-Term Assets TOTAL ASSETS $ $ Liabilities And Stockholders’ Equity Current Liabilities Current Portion of Notes Payable $ $ Accounts Payable Accrued Expenses and Other Liabilities Total Current Liabilities Notes Payable, net of current portion Total Liabilities Stockholders’ Equity Common shares: authorized 295,425,000 shares in 2011 and 2010, respectively, $0.01 par value; 231,597,819 and 190,000,000shares issued and outstanding in 2011 and 2010, respectively Discount on Common Stock ) ) Additional paid-in capital ) Accumulated Deficit ) ) Total Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ Equity $ $ See the accompanying notes to condensed financial statements. 1 QSGI INC. D/b/a KruseCom CONDENSED STATEMENTS OF OPERATIONS For The Three and Six Months Ended June 30, 2011 and 2010 (Unaudited) Three Months Ended June 30 Six Months Ended June 30 Revenues $ Operating Expenses: Cost of Goods Sold General and Administrative (Loss) Income from Operations ) ) Other Income 69 Interest Expense (Loss) Income Before Benefit for Income Taxes ) ) (Benefit) Provision For Income Taxes Net (Loss) Income $ ) $ $ ) $ (Loss) Income Per Common Share – Basic & Diluted $ ) $ $ ) $ Weighted Average Number Of Common SharesOutstanding –Basic and Diluted See the accompanying notes to condensed financial statements. 2 CONDENSED STATEMENT OF STOCKHOLDERS’ EQUITY For The Six Months Ended June 30, 2011 (Unaudited) Common Stock Discount on Additional Total Member Capital Number Amount Common Stock Paid-in Capital Accumulated Deficit Stockholders’ Equity Balance- December 31, 2010 $ – $
